Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 12,
2018, by and between NF Energy Saving Corporation, a Delaware corporation,
having an address at Room 3106 Block C, 390 Qingnian Avenue, Heping District,
Shenyang, P. R. China 110002 (the “Company”), and Yongquan Bi, ID number:
210211197807160031, having an address at 1-5-1 19 Wenxing Street, Ganjingzi
District, Dalian City, Liaoning Province, P. R, China (the “Purchaser”).

 

RECITALS

 

A. The Company has authorized the sale and issuance of up to an aggregate of
500,000 shares of its common stock, par value $0.001 per share (the “Common
Stock”) for a purchase price of $1.00 per share.

 

B. The Company and the Purchaser are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
for offers and sales to investors that are not U.S. Persons (as that term is
defined in Regulation S) pursuant to Regulation S under the U.S. Securities Act
of 1933, as amended (the “Securities Act”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

1.1 Sale and Purchase of Shares. Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase, and the Company agrees to sell and
issue, Five Hundred Thousand (500,000) shares of Common Stock (the “Shares”) at
a price of US$1.00 per Share for an aggregate purchase price of Five Hundred
Thousand United States Dollars (US$500,000) (the “Purchase Price”).

 

1.2 Payment of Purchase Price: Issuance of Shares. Purchaser shall pay the
Purchase Price in U.S. Dollars or the equivalent of RMB (based on USD:RMB
Exchange Rate then in effect) to an account designated by the Company within
three (3) business days of the date hereof Upon the Company’s receipt of the
full Purchase Price from the Purchaser, the Company shall promptly, but in no
later than fifteen (15) business days, instruct its Transfer Agent to issue the
Shares to the Purchaser.

 

[exb_001.jpg] 

 

B-1

 

  

ARTICLE II

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

The Purchaser hereby represents and warrants to the Company that:

 

2.1 Investment Purpose. The Purchaser is acquiring the Shares for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act.

 

2.2 Experienced Investor. The Purchaser is (i) experienced in making investments
of the kind described in this Agreement, (ii) able, by reason of his business
and financial experience, to protect his own interests in connection with the
transactions described in this Agreement, and (iii) able to afford the loss of
the entire Purchase Price.

 

2.3 Securities Act Exemption. The Purchaser understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the Securities Act and United States state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Shares.

 

2.4 Information. The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Shares that have
been requested by the Purchaser. The Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and have received
complete and satisfactory answers to any such inquiries.

 

2.5 High Risk Investment. The Purchaser understands that its investment in the
Shares involves a high degree of risk. The Purchaser understands that the
investment in the Shares may not provide any return and a return, if any, is
likely to be well in the future.

 

2.6 No Governmental Review. The Purchaser understands that no United States
Federal or state governmental authority has passed on or made any recommendation
or endorsement of the Shares, or the fairness or suitability of the investment
in the Shares, nor have such governmental authorities passed upon or endorsed
the merits of the offering of the Shares.

 

2.7 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Purchaser and is a valid and
binding agreement of the Purchaser, enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

2.8 General Solicitation. The Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

[exb_001.jpg] 

 

B-2

 



 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchaser that:

 

3.1 Organization. The Company and its subsidiaries are duly organized, validly
existing and in good standing under the laws of the jurisdiction in which they
are incorporated. The Company has the full corporate power and authority to
enter into and execute this Agreement and to perform all of its obligations
hereunder.

 

3.2 Binding Effect. This Agreement has been duly and validly executed by the
Company and constitutes the valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

3.3 Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
non-assessable.

 

3.4 SEC Documents. The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the U.S
Securities and Exchange Commission under the U.S. Securities Exchange Act of
1934, as amended (the “Exchange Act”) (all of the foregoing filed within the two
(2) years preceding the date hereof being hereinafter referred to as the “SEC
Documents”). The Company is current with its filing obligations under the
Exchange Act and all SEC Documents have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of ny such extension. The Company
represents and warrants that true and complete copies of the SEC Documents arc
available on the SEC’s EDGAR website (https://www.sec.gov) at no charge to
Purchaser, and Purchaser acknowledges that he may retrieve all SEC Documents
from such website and such access to the SEC Documents through such website
shall constitute delivery of the SEC Documents to the Purchaser. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act.

 

ARTICLE IV

COVENANTS

 

4.1 Transfer Restrictions. The Purchaser acknowledges that (1) the Shares have
not been and are not being registered under the provisions of the Securities
Act, and may not be transferred unless (A) subsequently registered thereunder or
(B) the Purchaser shall have delivered to the Company an opinion of counsel,
reasonably satisfactory in form, scope and substance to the Company, to the
effect that the Shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration; (2) any sale of the Securities
made in reliance on Regulation S promulgated under the Securities Act may be
made only in accordance with the terms of said Regulation; and (3) the Company
is under no obligation to register the Shares under the Securities Act or to
comply with the terms and conditions of any exemption thereunder or under U.S.
state securities laws.

 

[exb_001.jpg] 

 

B-3

 

 

 

4.2 Restrictive Legend. The Purchaser acknowledges and agrees that the
certificates and other instruments representing any of the Shares shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):

 

THESE SECURITIES WILL BE OFFERED ONLY OUTSIDE OF THE UNITED STATES TO NON-U.S.
PERSONS PURSUANT TO THE PROVISIONS OF REGULATION S OF THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”). THESE SECURITIES WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT AND MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES
ABSENT REGISTRATION UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT.

 

ARTICLE V
LIABILITY

 

5.1 If either party fails to perform or materially violates any provision of
this Agreement, the breaching party shall indemnify the non-breaching party for
all economic losses. Except as otherwise provided for in this Agreement, the
non-breaching party shall have the right to request the termination of this
Agreement and to claim indemnification from the breaching party for all economic
losses incurred thereby.

 

ARTICLE VI

CONFIDENTIALITY

 

6.1 Without the written consent of the other party, either party shall not
disclose to any third-party the business secrets of the other party acquired in
the process of implementing this Agreement or related information, nor the
content of this Agreement and any related documents may be disclosed to any
third party, except as required by laws and regulations, including the rules and
regulations of the U.S. Securities and Exchange Commission.

 

6.2 The confidentiality clause shall be an independent clause which shall be
valid, whether this Agreement is signed, altered, rescinded or terminated.

 

ARTICLE VII

GOVERNING LAW; DISPUTE RESOLUTION

 

7.1 The conclusion, validity, interpretation, termination and dispute settlement
of this Agreement shall be governed by the laws of the People’s Republic of
China.

 

[exb_001.jpg] 

 

B-4

 

  

7.2 All disputes arising out of or in connection with this Agreement shall be
settled by both parties in good faith through bona fide negotiation. If no
agreement can be reached, either party shall have the right to resolve such
dispute by submitting it to the Dalian intermediate people’s court for
settlement.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1 Entire Agreement. This Agreement sets forth all the promises, covenants,
agreements, conditions and understandings between the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements or conditions, expressed
or implied, oral or written.

 

8.2 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by any party without the prior written consent of the other party.

 

8.3 Binding Effect. This Agreement shall be binding upon the parties hereto,
their respective successors and permitted assigns.

 

8.4 Amendment. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Purchaser.

 

8.5 Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party.

 

8.6 Severability. If any one of the provisions contained in this Agreement, for
any reason, shall be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall remain in full force and effect and
be construed as if the invalid, illegal or unenforceable provision had never
been contained herein.

 

8.7 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

8.8 Force Majeure. If either party fails to fulfill its obligations hereunder
and such failure is due to an act of God, or other circumstances beyond its
reasonable control, including but not limited to fire, flood, civil commotion,
riot, war, revolution, or embargoes, then said failure shall be excused for the
duration of such event and for such a time thereafter as is reasonable to enable
the parties to resume performance under this Agreement.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 [exb_001.jpg]

 

B-5

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

  COMPANY       NF ENERGY SAVING CORPORATION         By: /s/ Gang Li     Name:
Gang Li     Title: Chief Executive Officer         PURCHASER:         By: /s/
Yongquan Bi     Name: Yongquan Bi

 

 

 